Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2 and 5 have been canceled.  Claims 1, 3-4 and 6-11 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler (US 2010/0187247) in view of Pewitt (US 3285455) and Anderson (US 6761282).
Ziegler discloses a cup lid, configured to cooperate with a cup having an open top surrounded by a rim, the cup lid comprising: a main body (collar 20), which is an annular body having a raised ring (locking surface 25); a lid (40) having an inwardly recessed mounting groove, the mounting groove having a wall that is provided with a raised abutting section, wherein the mounting groove (first recess 32) is dimensioned and configured for engagement with the rim 18 of the cup and the raised abutting section of the mounting groove is configured to abut the cup beneath the rim; a coupling groove 
Ziegler fails to disclose (1) the support section extending inwardly from an inner circumference of the main body and (2) a handle section extending outwardly from and coplanar with the lip of the main body, the handle section being upwardly bendable.
Pewitt teaches an insulated coaster having a rim B with a support section (vanes 3) extending inwardly from an inner circumference of the main body, the support section configured to deform downwardly (as shown in Fig. 3) below the rim and contact and retain an inner container when the rim is fitted thereon.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add a support section to extend inwardly of the main body to provide a tight fit and secure attachment of the cup to the main body.
Anderson teaches a handle section extending outwardly from and coplanar with the lip of the main body, the handle section being upwardly bendable to protrude above the lid when the lid and the main body are engaged.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the handle to be coplanar with the lip and upwardly bendable to protrude above the lid with the lid engaged as this allows two important handle positions, a first handle position wherein the handle is positioned to the side of the lid and out of interrupting/blocking position to allow easier opening of the lid and a second upright handle position allowing the handle to be positioned over the center of the container and lid to balance the load when carrying the closed container and to block the lid from opening.
Re claim 3, when deflected downwardly as shown in Fig. 3 of Pewitt, the support section has a curved configuration (downwardly curved and curved to traverse the circumference of the cup).

Re claim 6, the handle of Anderson is upwardly bendable to form an inverted-U-shape.
Re claim 10, Ziegler fails to disclose a connection section.  Anderson teaches a connection section connecting the main body to the lid.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add a connection section to maintain the lid and main body connected even when the lid is open to prevent inadvertent loss or misplacement of a lid.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler in view of Pewitt and Anderson as applied to claim 1 above, and further in view of Yeh (US 2007/0267427).
Although every material has at least some thermal resistance or thermal insulation, it should be noted that Ziegler is not teaching a material that is especially thermally insulative.  Yeh teaches thermal insulation section (tabs 2 with a heat-insulation space 22).  As shown in Fig. 3 and 4, the thermal insulation section is positionable to contact the cup.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the thermal insulation section (tabs 2) as taught by Yeh to provide an especially thermally insulative material to (1) provide heat retention within the cup and (2) provide thermal isolation for a user’s hand to prevent the high heat from the beverage from burning a user’s hand.  Re claim 8 and as shown when comparing Fig. 2 wherein the tabs 2 are shown to be positioned in an outwardly extending position and Fig. 4 wherein the tabs 2 are bent downwardly to a downwardly extending and contacting position, the thermal insulation section is provided on an outer circumference of the main body and is downwardly bendable to contact the cup.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler in view of Pewitt, Anderson and Yeh as applied to claim 7 above, and further in view of Chuang  (US 2016/0309935) (Chuang).
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler in view of Anderson and Yeh.
Ziegler discloses a cup lid, configured to cooperate with a cup having an open top surrounded by a rim, the cup lid comprising: a main body (collar 20), which is an annular body having a raised ring (locking surface 25); a lid (40) having an inwardly recessed mounting groove, the mounting groove having a wall that is provided with a raised abutting section, wherein the mounting groove (first recess 32) is dimensioned and configured for engagement with the rim 18 of the cup and the raised abutting section of the mounting groove is configured to abut the cup beneath the rim; a coupling groove (second recess 34) formed in the lid exterior to and concentric with the mounting groove, the coupling groove shaped and dimensioned for close engagement with the raised ring (locking surface 25) of the main body and configured such the raised ring is receivable into the coupling groove thereby coupling the lid to the main body.
Ziegler fails to disclose (1) a handle section extending outwardly from and coplanar with the lip of the main body, the handle section being upwardly bendable and (2) a thermal insulation section.
Anderson teaches a handle section extending outwardly from and coplanar with the lip of the main body, the handle section being upwardly bendable to protrude above the lid when the lid and the main body are engaged.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the handle to be coplanar with the lip and upwardly bendable to 
Although every material has at least some thermal resistance or thermal insulation, it should be noted that Ziegler is not teaching a material that is especially thermally insulative.  Yeh teaches thermal insulation section (tabs 2 with a heat-insulation space 22).  As shown in Fig. 3 and 4, the thermal insulation section is positionable to contact the cup.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the thermal insulation section (tabs 2) as taught by Yeh to provide an especially thermally insulative material to (1) provide heat retention within the cup and (2) provide thermal isolation for a user’s hand to prevent the high heat from the beverage from burning a user’s hand.  As shown in Yeh when comparing Fig. 2 wherein the tabs 2 are shown to be positioned in an outwardly extending position and Fig. 4 wherein the tabs 2 are bent downwardly to a downwardly extending and contacting position, the thermal insulation section is provided on an outer circumference of the main body and is downwardly bendable to contact the cup.

Response to Arguments
This action contains new grounds of rejection necessitated by the amendment of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733